NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   13-APR-2021
                                                   08:03 AM
                                                   Dkt. 45 SO

                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I

                STATE OF HAWAI#I, Plaintiff-Appellee, v.
                   FRANCIS HUNT, Defendant-Appellant

          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           HONOLULU DIVISION
                       (CASE NO. 1DTC-18-033737)

                       SUMMARY DISPOSITION ORDER
          (By: Ginoza, C.J., and Hiraoka and Wadsworth, JJ.)

             Defendant-Appellant Francis Hunt (Hunt) appeals from
the Notice of Entry of Judgment and/or Order and Plea/Judgment
(Judgment), entered on May 16, 2019, in the District Court of the
First Circuit, Honolulu Division (District Court).1/            Following a
bench trial, Hunt was convicted of Operating a Vehicle After
License and Privilege Have Been Suspended or Revoked for
Operating a Vehicle Under the Influence of an Intoxicant (OVLPSR-
OVUII), in violation of Hawaii Revised Statutes (HRS) § 291E-
62(a)(1) and (a)(2) (Supp. 2017), and was sentenced pursuant to
HRS § 291E-62(c)(3).2/


     1/
             The Honorable Harlan Y. Kimura presided.
     2/
             HRS § 291E-62 provides, in relevant part:
                   § 291E-62 Operating a vehicle after license and
             privilege have been suspended or revoked for operating a
             vehicle under the influence of an intoxicant; penalties.
             (a) No person whose license and privilege to operate a
             vehicle have been revoked, suspended, or otherwise
             restricted pursuant to this section or to part III or
             section 291E-61 or 291E-61.5, or to part VII or part XIV of
             chapter 286 or section 200-81, 291-4, 291-4.4, 291-4.5, or
             291-7 as those provisions were in effect on December 31,
             2001, shall operate or assume actual physical control of any
                                                                 (continued...)
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          On appeal, Hunt contends that: (1) the District Court
erred in admitting Exhibits 1 and 2, which are certified copies
of judgments of conviction entered in Case Nos. 1DTC-14-045515
and 1DTA-17-03246, respectively (also collectively referred to as
the Prior Judgments); and (2) there was insufficient evidence
that Hunt acted with the requisite state of mind, because the
State failed to adduce substantial evidence that Hunt had notice
(a) that his license had been revoked, (b) that the revocation
was pursuant to Part III of HRS Chapter 291E or HRS § 291E-62,
and (c) of the dates of the revocation period.
          After reviewing the record on appeal and the relevant
legal authorities, and giving due consideration to the issues
raised and the arguments advanced by the parties, we resolve
Hunt's contentions as follows.
          (1) Hunt argues that the District Court erred in
admitting Exhibits 1 and 2, because their admission violated his
rights to confrontation and due process under the United States


     2/
          (...continued)
             vehicle:
                  (1)      In violation of any restrictions placed on the
                           person's license;

                  (2)      While the person's license or privilege to
                           operate a vehicle remains suspended or revoked;

                  . . . .

                  (c) Any person convicted of violating this section
            shall be sentenced as follows without possibility of
            probation or suspension of sentence:
                  . . . .
                  (3)      For an offense that occurs within five years of
                           two or more prior convictions for offenses under
                           this section, section 291E-66, or section
                           291-4.5 as that section was in effect on
                           December 31, 2001, or any combination thereof:
                           (A)   One year imprisonment;

                           (B)   A $2,000 fine;
                           (C)   Permanent revocation of the person's
                                 license and privilege to operate a
                                 vehicle; and

                           (D)   Loss of the privilege to operate a vehicle
                                 equipped with an ignition interlock
                                 device, if applicable.

                                         2
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

and Hawai#i Constitutions, and the exhibits "lacked the necessary
foundation to be relevant and admissible in the case." Regarding
the latter assertion, Hunt contends there was no "live in court
testimony" to establish that he was the same person named in the
Prior Judgments.
           Exhibit 1 is a certified copy of the Notice of Entry of
Judgment and/or Order and Plea/Judgment, filed by the District
Court of the First Circuit, #Ewa Division, on November 26, 2014,
in Case No. 1DTC-14-045515 (also referred to as Prior Judgment
One).     Prior Judgment One reflects that "Francis Hunt" was
convicted of OVLPSR-OVUII, in violation of HRS § 291E-62(a)(1)
and (a)(2).
          Exhibit 2 is a certified copy of the Notice of Entry of
Judgment and/or Order and Plea/Judgment, filed by the District
Court of the First Circuit, Wai#anae Division, on February 26,
2018, in Case No. 1DTA-17-03246 (also referred to as Prior
Judgment Two).      Prior Judgment Two reflects that "Francis Hunt"
was convicted in Count 1 of Operating a Vehicle Under the
Influence of an Intoxicant (OVUII), in violation of HRS § 291E-
61(a)(1), and in Count 2 of OVLPSR-OVUII, in violation of HRS
§ 291E-62(a)(1) and (a)(2).
          At trial, the State requested the admission of Exhibits
1 and 2 as "sealed public record[s]" under Hawaii Rules of
Evidence (HRE) Rules 803(b)(8)3/ and 902(1),4/ as follows:

     3/
             HRE Rule 803 provides, in relevant part:
             The following are not excluded by the hearsay rule, even
             though the declarant is available as a witness:
                   . . . .

                   (b) Other exceptions.
                   . . . .
                   (8)   Public records and reports. Records, reports,
                         statements, or data compilations, in any form,
                         of public offices or agencies, setting forth (A)
                         the activities of the office or agency, or (B)
                         matters observed pursuant to duty imposed by law
                         as to which matters there was a duty to report,
                         excluding, however, in criminal cases matters
                         observed by police officers and other law
                         enforcement personnel, or (C) in civil
                         proceedings and against the government in
                                                                 (continued...)

                                       3
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

                  [DEPUTY PROSECUTING ATTORNEY (DPA)]: Your honor, at
            this time the State would move to enter State's -- what has
            been marked for identification purposes as State's Exhibit 1
            as a public record, as a sealed public record under Hawaii
            Rules of Evidence 902(1) and Hawaii Rule of Evidence 803(8).
            Or, apologies, (b)(8). It's a certified copy of the
            judgment in case 1DTC-14-045515.

                  [DEFENSE COUNSEL]: And, judge, defense initially
            would object as to lack of foundation.

                  THE COURT:    Mr. [DPA], it is a certified copy?
                  [DPA]:    It is a certified court document, your honor.
                  THE COURT:    Okay. Overruled.
                  . . . .
                  [DPA]: The State would also move what has been marked
            as State's Exhibit 2 into evidence under the same rules of
            evidence. This is a certified court document. It is a
            certified copy of the judgment in case 1DTA-17-03246.

                  [DEFENSE COUNSEL]:    And just renewed objection on the
            same grounds, judge.
                  THE COURT: Okay. Mr. [DPA], did you show that to --
            Exhibit 2 to [Defense Counsel]?

                  [Exhibits shown to Defense Counsel]
                  [DEFENSE COUNSEL]:    Okay. Yeah, that's fine.

                  THE COURT: Okay. So Exhibit 2 is also admitted into
            evidence over objections of the defendant.

Thus, Hunt objected to the admission of Exhibit 1 "as to lack of
foundation," and stated a "renewed objection on the same grounds"
as to Exhibit 2.


     3/
          (...continued)
                           criminal cases, factual findings resulting from
                           an investigation made pursuant to authority
                           granted by law, unless the sources of
                           information or other circumstances indicate lack
                           of trustworthiness.
     4/
            HRE Rule 902(1) provides:
            Extrinsic evidence of authenticity as a condition precedent
            to admissibility is not required with respect to the
            following:

                  (1)      Domestic public documents under seal. A
                           document bearing a seal purporting to be that of
                           the United States, or of any state, district,
                           commonwealth, territory, or insular possession
                           thereof, or the Panama Canal Zone, or the Trust
                           Territory of the Pacific Islands, or of a
                           political subdivision, department, officer, or
                           agency thereof, and a signature purporting to be
                           an attestation or execution.

                                         4
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          "[A] 'lack of foundation' objection generally is
insufficient to preserve foundational issues for appeal because
such an objection does not advise the trial court of the problems
with the foundation." State v. Long, 98 Hawai#i 348, 353, 48
P.3d 595, 600 (2002). "[A]n exception is recognized when the
objection is overruled and, based on the context, it is evident
what the general objection was meant to convey." Id.
          Here, Hunt objected to the admission of Exhibits 1 and
2 "as to lack of foundation," following the State's request that
these exhibits be admitted as "sealed public record[s]" under HRE
Rules 803(b)(8) and 902(1). In this context, Hunt's objection
could reasonably have been construed as challenging the
evidentiary foundation for concluding that the exhibits were
"public records" or "domestic public documents under seal," as
required by the relevant rules. Hunt did not object to admission
of the exhibits based on his rights to confrontation and due
process or on relevance grounds — even after he was given an
opportunity to review the exhibits. We conclude that, based on
the context of Hunt's "lack of foundation" objections, it was not
"evident" that he meant to convey additional objections based on
constitutional or relevance grounds. Long, 98 Hawai#i at 353, 48
P.3d at 600; see also State v. Fox, 70 Haw. 46, 55, 760 P.2d 670,
675 (1988) ("Fairness to the trial court impels a recitation in
full of the grounds supporting an objection to the introduction
of inadmissible matters." (citing S & W Crane Serv., Inc. v.
Berard, 53 Haw. 161, 164, 489 P.2d 419, 421 (1971))).
          After the State rested its case, Hunt orally moved for
a judgment of acquittal, belatedly arguing that the admission of
Exhibits 1 and 2 violated his right to confrontation. This
evidentiary objection was untimely and, therefore, this basis for
appeal was waived. See HRE Rule 103(a); State v. Villena, No.
CAAP-XX-XXXXXXX, 2015 WL 2451726, at *2 (Haw. App. May 19, 2015)
(SDO); State v. Lawhead, No. 29019, 2009 WL 796331, at *2 (Haw.
App. Mar. 27, 2009) (SDO) (citing Lee v. Elbaum, 77 Hawai#i 446,
452-53, 887 P.2d 656, 662-63 (App. 1993)). Accordingly, we
conclude that Hunt's point of error was waived to the extent he
now argues that the admission of Exhibits 1 and 2 violated his


                                  5
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

rights to confrontation and due process, and that these exhibits
lacked relevance.
          Furthermore, the record does not support Hunt's
argument that there was no evidence to establish that he was the
person named in the Prior Judgments. Prior Judgment One
includes, inter alia, the following information: case name,
"State v. Francis Hunt"; case and citation/report number, "1DTC-
14-045515"; date, "11/26/2014"; vehicle plate number; and
violation section, "HRS 291E-62(a)(1)(2)(b)(1)." This
information matches the corresponding information on Exhibit 5,
which is "a certified copy of [Hunt's] traffic abstract bearing
the birth date and last four [digits] of the Social Security
number of [Hunt]," and which was admitted into evidence without
objection.5/ Similarly, Prior Judgment Two, includes, inter alia,
the following information: case name, "State v. Francis Hunt";
case number, "1DTA-17-03246"; citation/report numbers, "17306587-
001" and "17306587-002"; date, "02/26/2018"; violation section,
"HRS 291E-61(a)(1)(b)(2)" designated "Count 1"; and violation
section, "HRS 291E-62(a)(1)(2)(c)(2)" designated "Count 2." This
information matches the corresponding information on Exhibit 5.
Exhibit 5 also lists the present case, including, inter alia, the
following information: case name, "State v. Francis Hunt"; case
and citation number, "1DTC-18-033737"; and "HRS § 291E-
62(a)(1)(2)(c)(3)" listed as the violation in "Count 1." Thus,
the State, through Exhibit 5 and the testimony of Deputy
Umiamaka, established that the person named in the Prior
Judgments was Hunt.6/ See State v. Davis, 133 Hawai#i 102, 120,


      5/
            At trial in the present case, Deputy Sheriff Robert Umiamaka
(Deputy Umiamaka) testified that on October 18, 2018, he stopped Hunt's
vehicle for a traffic infraction. Deputy Umiamaka requested Hunt's driver's
license, registration, and proof of insurance. Hunt did not provide a
driver's license, so Deputy Umiamaka asked for identification. Hunt provided
a "Hawaii ID," which stated, among other things, Hunt's date of birth. Hunt
verbally told Deputy Umiamaka the last four digits of Hunt's Social Security
number. Based on Deputy Umiamaka's testimony, the birth date and last four
digits of the Social Security number that appear on Exhibit 5 are the same as
the corresponding information that Hunt provided to Deputy Umiamaka.
      6/
            On appeal, Hunt does not argue that Exhibits 1 and 2 were not
admissible as public records or were not properly authenticated. Such
arguments are thus deemed waived. See Hawai #i Rules of Appellate Procedure
Rule 28(b)(7).

                                      6
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

324 P.3d 912, 930 (2014). Accordingly, the District Court did
not err in admitting Exhibits 1 and 2.
           (2) Hunt argues there was insufficient evidence that he
acted with the requisite state of mind, because "the State failed
to present any evidence that Hunt was given notice of the
ADLRO's7/ decision to revoke his license or that Hunt knew a court
had suspended his license pursuant to Part III of HRS Chapter
291E8/ or HRS § 291E-62." (Footnotes added.) Relatedly, Hunt
contends that "the State did not present any evidence that Hunt
was aware of the duration of the revocation period."
           The Hawai#i Supreme Court has long held:
           [E]vidence adduced in the trial court must be considered in
           the strongest light for the prosecution when the appellate
           court passes on the legal sufficiency of such evidence to
           support a conviction; the same standard applies whether the
           case was before a judge or a jury. The test on appeal is
           not whether guilt is established beyond a reasonable doubt,
           but whether there was substantial evidence to support the
           conclusion of the trier of fact. Indeed, even if it could
           be said in a bench trial that the conviction is against the
           weight of the evidence, as long as there is substantial
           evidence to support the requisite findings for conviction,
           the trial court will be affirmed.
                       "Substantial evidence" as to every material
                 element of the offense charged is credible evidence
                 which is of sufficient quality and probative value to
                 enable a person of reasonable caution to support a
                 conclusion. And as trier of fact, the trial judge is
                 free to make all reasonable and rational inferences
                 under the facts in evidence, including circumstantial
                 evidence.

           State v. Batson, 73 Haw. 236, 248-49, 831 P.2d 924, 931
           (1992).

State v. Matavale, 115 Hawai#i 149, 157-58, 166 P.3d 322, 330-31
(2007) (brackets omitted).
          The state of mind required to establish an offense
under HRS § 291E-62(a)(1) or (a)(2) is not specified and,
therefore, is established if a person acts intentionally,
knowingly, or recklessly. HRS § 702-204 (2014). "A person acts
recklessly with respect to attendant circumstances when he
consciously disregards a substantial and unjustifiable risk that


      7/
           ADLRO refers to the Administrative Driver's License Revocation
Office.
      8/
           Part III of HRS Chapter 291E governs the administrative revocation
process.

                                     7
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

such circumstances exist."       HRS § 702-206(3)(b) (2014).
            A risk is substantial and unjustifiable within the meaning
            of this section if, considering the nature and purpose of
            the person's conduct and the circumstances known to him, the
            disregard of the risk involves a gross deviation from the
            standard of conduct that a law-abiding person would observe
            in the same situation.

HRS § 702-206(3)(d) (2014).
          Circumstantial evidence and reasonable inferences
arising from the evidence of a defendant's acts, conduct, and all
of the circumstances may be sufficient to establish the requisite
state of mind. See, e.g., State v. Eastman, 81 Hawai#i 131, 141,
913 P.2d 57, 67 (1996).
          We reject Hunt's contention that there was insufficient
evidence that he acted with the requisite state of mind to
support his conviction. HRS § 291E-62(a) states in relevant
part:
            No person whose license and privilege to operate a
            vehicle have been revoked, suspended, or otherwise
            restricted pursuant to this section . . . . shall
            operate or assume actual physical control of any
            vehicle: (1) [i]n violation of any restrictions
            placed on the person's license; [or] (2) [w]hile the
            person's license or privilege to operate a vehicle
            remains suspended or revoked[.]

(Formatting altered.) The State was thus required to prove only
that Hunt had a reckless state of mind regarding whether his
license remained suspended or revoked on October 18, 2018, the
date of the OVLPSR–OVUII charge in this case.
          Here, Prior Judgment Two shows that on February 26,
2018, Hunt (see supra) was convicted of OVLPSR-OVUII for
violating HRS § 291E-62(a)(1) and (a)(2), and was sentenced to,
among other things, a one-year license suspension.9/ Each page of
Prior Judgment Two bears a cursive signature at the bottom, next
to the words, "Hunt, Francis[,] Def's Signature."10/ In addition,

      9/
            Exhibit 5 similarly lists "LS - Driver License Suspended 1
Year(s)" as part of Hunt's February 26, 2018 sentence on Count 2, "HRS [§]
291E-62(a)(1)(2)(c)(2)," in Case No. 1DTA-17-03246.
      10/
            At trial in the present case, during Hunt's oral motion for
judgment of acquittal, defense counsel argued as to Exhibit 1: "I would
direct the court's attention to the bottom left of the form where there is no
signature by any defendant; that is left blank." Similarly, during his
closing argument, defense counsel stated: "[J]udge, one of these documents,
specifically the one from 2014, does not bear the signature of a defendant
                                                                (continued...)

                                      8
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

based on Hawai#i Rules of Penal Procedure (HRPP) Rule 4311/ and the
face of Prior Judgment Two, which does not indicate that Hunt's
presence was waived (i.e., the box next to "Waived Presence of
Defendant" is not checked, though other boxes are), it appears
that Hunt was present in court for sentencing. Indeed, the
minutes of the February 26, 2018 hearing, which are reflected in
Exhibit 5, indicate Hunt's presence. Exhibit 2, along with the
history of Hunt's offenses and convictions documented in Exhibit
5, as well as the reasonable inferences that can be drawn from
these exhibits, constitute substantial evidence that Hunt had a
reckless state of mind regarding whether his license remained
suspended or revoked on October 18, 2018, when he was stopped by
Deputy Umiamaka. Accordingly, we conclude that the State
produced sufficient evidence to establish that Hunt acted with a
reckless state of mind in driving while his license remained
suspended or revoked for OVLPSR-OVUII. See Davis, 133 Hawai#i at
122-23, 324 P.3d at 932-33.
          Hunt further contends that the District Court erred in
relying on Exhibits 1 through 5 "to establish that Hunt's
driver's license was suspended on October 18, 2018 pursuant to
Part III of HRS Chapter 291E or HRS § 291E-62 and that he had
prior convictions of HRS § 291E-62 mandating an enhanced sentence
because the State failed to introduce any evidence to identify
. . . Hunt as the same individual as listed in the exhibits." We
disagree. We ruled above that the State established that the
person named in Exhibits 1 and 2, the Prior Judgments, was Hunt.
Exhibit 3 is a certified copy of the Notice of Administrative
Review Decision of the ADLRO, dated June 10, 2015, which bears
Hunt's name and the last four digits of his Social Security
number. This information matches the corresponding information

      10/
          (...continued)
. . . ." Defense counsel did not make the same argument as to Exhibit 2,
i.e., he did not deny that Hunt signed Prior Judgment Two.
      11/
            HRPP Rule 43(a) states: "The defendant shall be present at the
arraignment, at the time of the plea, at evidentiary pretrial hearings, at
every stage of the trial including the impaneling of the jury and the return
of the verdict, and at the imposition of sentence, except as otherwise
provided by this Rule." HRPP Rule 43(d) allows a defendant's presence to be
waived for non-felony offenses in certain proceedings, but none of the
exceptions apply to Hunt in this circumstance.

                                      9
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

on Exhibit 5. Similarly, Exhibit 4 is a certified copy of the
Notice of Administrative Review Decision of the ADLRO, dated
August 22, 2017, which bears Hunt's name and the last four digits
of his Social Security number. This information also matches the
corresponding information on Exhibit 5. We conclude that the
State established that Exhibits 3, 4, and 5 pertained to Hunt.
          We also reject Hunt's contention that in convicting
Hunt, the District court improperly relied on Exhibits 3 and 4
"to establish Hunt's driver's license was suspended pursuant to
Part III of HRS Chapter 291E or HRS § 291E-62." At trial, the
State offered Exhibits 3 and 4 into evidence "not . . . as notice
that [Hunt] received th[ese] document[s,] but that [Hunt's]
license had been revoked under th[ese] decision[s]." Defense
counsel responded: "And given those limited purposes, no
objection, your honor." In finding Hunt guilty of OVLPSR-OVUII,
the District Court stated in relevant part:
          I've reviewed all the evidence as well as the Exhibits 1
          though 5. And according to HRS 291E-62, it provides that
          Mr. Hunt was not permitted to drive and operate a motor
          vehicle if -- while his license was suspended, and according
          to Exhibits 3 and 4, his license was suspended.

Thus, the District Court cited Exhibits 3 and 4 for the limited
purpose for which they were admitted. This was not error.
          Therefore, IT IS HEREBY ORDERED that the Notice of
Entry of Judgment and/or Order and Plea/Judgment, entered on
May 16, 2019, in the District Court of the First Circuit,
Honolulu Division, is affirmed.

          DATED:   Honolulu, Hawai#i, April 13, 2021.


On the briefs:
                                        /s/ Lisa M. Ginoza
Taryn R. Tomasa,                        Chief Judge
Deputy Public Defender,
for Defendant-Appellant.
                                        /s/ Keith K. Hiraoka
Donn Fudo,                              Associate Judge
Deputy Prosecuting Attorney,
City & County of Honolulu,
for Plaintiff-Appellee.                 /s/ Clyde J. Wadsworth
                                        Associate Judge



                                   10